Order entered October 1, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00530-CR
                                      No. 05-19-00531-CR
                                      No. 05-19-00532-CR

                          DAVID EARL SPILLMAN, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                        Trial Court Cause Nos. 31765, 31766, 31767

                                            ORDER

       Before the Court are appellant’s September 30, 2019 second motions to extend the time

to file appellant’s brief. We GRANT the motions and ORDER appellant’s brief filed on or

before October 21, 2019. If appellant’s brief is not filed by October 21, 2019, these appeals may

be abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE